DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Iyoha does not disclose arrangement of the burner relative to the crown. Applicant’s argument is not persuasive in view of the combination of Iyoha and Shen. Iyoha teaches that it is advantageous to use more than one burner and a crown [0099-100]. Iyoha is motivated to improve heat/energy efficiency and reduce apparatus deterioration [0003]. Shen teaches a glass melting furnace with burners on the roof/crown of the furnace to with the same motivation as Iyoha: increase heat transfer efficiency and decrease erosion of the refractory materials. The combination of references teaches the special structure of (1) a burner with a gas fuel conduit and oxygen conduit, (2) arrangement of the burner(s) on the crown, and (3) a downward or converging angle of two burners. Addition of these limitations to the independent claim do not overcome the rejection of the previous Office Action.

Claim Interpretation
Regarding Claim 1 and 8, Examiner interprets crown to be the roof of a glass melting vessel that can be flat or curved.
Regarding Claim 1 and 8, Examiner interprets “the gas fuel conduit and the oxygen conduit of the burner mounted on either of the two sides of the crown form an included angle” as “the burner mounted on either of the two sides of the crown form an included angle that is downward at 0° to 5° away from 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoha et al (US-20150128647-A1) in view of Shen et al (CN-103508652-B, English translation provided by Espacenet in previous Office Action) and Gitman (US-4622007-A).
Regarding Claim 1 and 8, Regarding Claim 1 and 8, Iyoha teaches of a glass tank furnace and a method of using glass tank, comprising a melting portion and tank [0015], with a plurality of burners and a crown provided in the melting tank [0100]; each burner is provided with a gas fuel conduit for supplying gas 
Iyoha teaches of having more than one burner and suggests a combination of burners such as three with sufficient spacing or situated at the side walls [0099]. Iyoha mentions of a crown or roof over the molten glass [0100]. 
In related glass melting and burner art, Shen teaches of placing a burner mounted at the center of the crown (Fig. 3), and at least one burner mounted on either of the two side of the crown (fig. 4). It would be obvious to one of ordinary skill in the art at the time of invention to mount burners on the crown to improve heat transfer and energy consumption of the burners directly over the molten glass and reduce structural deterioration of the refractory furnace. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Fig. 1 of Shen shows an embodiment in which a plurality of burners on the roof (reading on crown) form a 0°. Fig. 4 of Shen shows an embodiment wherein the burner is mounted on either of the two sides of the crown form a converging angle. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Iyoha teaches of operator controls associated with the gas fuel and oxygen conduit to control the rate of flow, reading on gas fuel control valve and oxygen fuel control valve [0076]. Iyoha is silent on flowmeters. In related glass refining oxy-fuel burner art, Gitman teaches of attaching a flowmeter to both the fuel and oxygen conduit (Col. 4 Line 22-40). Furthermore, Gitman teaches of a control unit (Col. 4 Line 41-46) that controls the supply sources based on inputs and performs valve controls (Col. 5 Line 

Regarding Claim 2, according to modified Iyoha of Claim 1, Iyoha discusses controlling the ratio of the velocities of oxidant to fuel [0100] including comparing values to a preset preferred range [0094]. It would be obvious to one of ordinary skill in the art at the time of invention to use the controls of Gitman to adjust the control valve and signals to meet the preset ratio range for increased efficiency and longer equipment service life.

Regarding Claim 5, according to modified Iyoha of Claim 1, Iyoha is silent on the tank furnace being divided into zones. In related glass melting and burner art, Shen teaches “the melting pool is divided into the molten zone of the glass into the area A of the raw material zone, zone B of the foam zone, zone C as a clarification zone” (p.1) and “the melting pools A (raw materials), B (foam), and C (clarification) are each provided with at least one burner” (p.3).

Regarding Claim 6, according to modified Iyoha of Claim 1, Iyoha discuess the gas fuel flow rate at a velocity of 40-300 fps and oxygen flow rate at a velocity of 3-100 fps. While Iyoha does not explicitly teach of operating the control valve at a gas and oxygen flow rate difference of less than 10%. The gas fuel and oxygen flow rate taught by Iyoha can operate at the instant claim’s limitation of a flow rate less than 10% of the difference between fuel and oxygen flow rate. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to operate 

Regarding Claim 7, according to modified Iyoha of Claim 1, Shen teaches of the melting tank has two sides of a chest wall, a front face wall, and a back face wall (p. 1). Additionally, the flame of the burner (injection direction of the burner) is between 0 to 80° to the side chest wall and 0° to the front or back wall (p. 1). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to angle the injection direction of the burner relative to the walls that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 10, according to modified Iyoha of Claim 8, Iyoha discuess the gas fuel flow rate at a velocity of 40-300 fps and oxygen flow rate at a velocity of 3-100 fps. While Iyoha does not explicitly teach of operating the control valve at a gas and oxygen flow rate difference of less than 10%. The gas fuel and oxygen flow rate taught by Iyoha can operate at the instant claim’s limitation of a flow rate less than 10% of the difference between fuel and oxygen flow rate. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to operate the gas fuel flow rate and oxygen fuel flow rate that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoha et al (US-20150128647-A1) in view of Shen et al (CN-103508652-B) and Gitman (US-4622007-A) as applied to Claims 1 and 8 above, and further in view of Shock et al (US-9643869-B2).
Regarding Claim 3, according to modified Iyoha of Claim 2, Iyoha teaches of an oxidant to fuel ratio range of 1:1 to 1:20. In related automated oxy-fuel burner for glass melting art, Shock teaches of a combustion ratio (oxygen to fuel) from a range of (0.9 to 2.5):1 (Col. 18 Line 17-32). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have an oxygen to fuel ratio of 2.5:1 that corresponds to the claimed range to optimize heat retention and reduce refractory deterioration. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 9, according to modified Iyoha of Claim 8, Iyoha discusses controlling the ratio of the velocities of oxidant to fuel [0100] including comparing values to a preset preferred range [0094]. It would be obvious to one of ordinary skill in the art at the time of invention to use the controls of Gitman to adjust the control valve and signals to meet the preset ratio range for increased efficiency and longer equipment operation runtime.
Iyoha teaches of an oxidant to fuel ratio range of 1:1 to 1:20. In related automated oxy-fuel burner for glass melting art, Shock teaches of a combustion ratio (oxygen to fuel) from a range of (0.9 to 2.5):1 (Col. 18 Line 17-32). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have an oxygen to fuel ratio of 2.5:1 that corresponds to the claimed range to optimize heat retention and reduce refractory deterioration. In re Malagari, 184 USPQ 549 (CCPA 1974).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645.  The examiner can normally be reached on 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741